Citation Nr: 1013064	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-36 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for a large 
posterior planar calcaneal spur of the left heel.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from 
January 1970 to November 1971 and from September 2004 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his 
service-connected left foot disability.  The Veteran 
previously underwent a VA examination in November 2007.  He 
provided testimony at a December 2009 hearing that his left 
foot condition had increased in severity since the November 
2007 examination.  The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997).  Accordingly, the Veteran must be 
provided a new VA examination to determine the current 
severity of his left foot disability.

The Veteran submitted a January 2010 podiatrist's opinion in 
support of his claim.  He did not submit a waiver of RO 
review of this evidence.  Accordingly, this newly submitted 
evidence must be returned to the RO for review and issuance 
of a supplemental statement of the case.  38 C.F.R. § 19.31 
(2009).

At his hearing the Veteran reported that he received private 
treatment for his left foot disability.  He should be sent 
the authorization forms so that the VA can request copies of 
the private treatment records.  

The VA outpatient records in the claims file discuss the 
Veteran's left foot disability.  The Veteran's most recent 
VA medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated from November 2008 to 
present.

2.  After obtaining the necessary 
authorization from the Veteran request 
copies of the Veteran's treatment records 
from all private medical providers who 
have treated him for left foot disability.

3.  When the above actions have been 
completed afford the Veteran's a VA 
examination of the left foot.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should describe 
all left foot disability present 
describing the severity of the disability 
present and the effects such disability 
has on the Veteran's activities, including 
his ability to walk.

4.  Upon completion of the above requested 
development reconsider the Veteran's 
claim.  The Veteran and his representative 
should be provided a supplemental 
statement of the case which includes 
review of all evidence received since the 
December 2008 statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


